         Case 3:18-cv-00471-JAM Document 62 Filed 12/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,
      Plaintiff,

        v.

 ONE PARCEL OF REAL PROPERTY                                 No. 3:18-cv-00471 (JAM)
 LOCATED AT 19 MOUNTAIN AVENUE,
 NEW LONDON, CONNECTICUT et al.,
      Defendants.

 [CLAIMANT: RICHARD BRUNO]


                           PARTIAL DECREE OF FORFEITURE

       WHEREAS, on March 21, 2018, a Verified Complaint of Forfeiture was filed for the

forfeiture of the Defendants: 19 Mountain Avenue, New London, Connecticut and 27 West Coit

Street, New London, Connecticut (“Defendant Properties”), for violations of 18 U.S.C. §§

2253(a) and 2251. It appearing that process was fully issued in this action and returned

according to law;

       WHEREAS, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime and Asset Forfeiture Claims, notice of the forfeiture action against the Defendant

vehicle was posted for 30 consecutive days from March 23, 2018 to April 21, 2018 on the

official internet government forfeiture site, www.forfeiture.gov, and that no third parties asserted

a claim to the Defendant Properties.

       WHEREAS, a Stipulated Forfeiture Agreement was jointly entered into by the Plaintiff

United States of America and Claimant Richard Bruno stating that the Claimant would agree to

the forfeiture of the Defendant Properties to the Plaintiff United States of America.

       WHEREAS, on November 16, 2020, the Court entered an Order Granting in Part and

                                                 1
          Case 3:18-cv-00471-JAM Document 62 Filed 12/14/20 Page 2 of 2




Denying in Part Government’s Motion for Summary Judgment (ECF #55), wherein Summary

Judgment was Granted in favor of the Plaintiff as to the Defendant Properties.

        WHEREAS, on December 4, 2020 the Court granted a Motion for Default Judgment

(ECF #59) as to DOMCO, LLC, a business entity owned and operated by the Claimant.

        NOW, THEREFORE, on motion of the Plaintiff, United States of America, for a Decree

of Forfeiture, it is hereby:

        ORDERED, ADJUDGED AND DECREED that the default as to all other persons

having any right, title or interest in the Defendant Properties in this action be and is hereby

entered herein; and

        ORDERED ADJUDGED AND DECREED that, the In Rem Defendants identified as 19

Mountain Avenue, New London, Connecticut and 27 West Coit Street, New London,

Connecticut are now deemed forfeited to the Plaintiff, United States of America.

        It is so ordered.

        Dated at New Haven this 14th day of December 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 2
